The judgment of the court was pronounced by
Preston, J".
The plaintiff sues for the balance of an account for fees and costs paid by him for defendant, including a fee of five hundred dollars claimed by him as due by the defendant to the heirs of James Plaisted, an attorney, and by them transferred to him. He also claims five hundred dollars, the penalty for an alleged violation of an agreement to arbitrate their accounts. For the reasons given by the district judge, we think the claim for the penalty of the arbitration agreement cannot be allowed. The claim for Plaisted’s'tee would undoubtedly have been prescribed, as plead and decided by the district judge; but as Plaisted always had the means in his hands to pay himself, as a part of those means are now in the plaintiff’s hands, we do not think the defendant entitled to recover them; and are of opinion, that the judgment in his favor, on his demand in reconvention, is erroneous.
It is thereforo reversed; and it is decreed, that there be judgment for defendant ngainst plaintiff’s demand, and that they pay the costs of this appeal; the plaintiff to pay the costs of the district court.